                    Case 17-22861-RBR        Doc 136    Filed 01/28/19    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                                      CASE NO.: 17-22861-BKC-RBR
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

RODNERT JEAN BAPTISTE
XXX-XX-7939


_____________________________/
DEBTOR

         TRUSTEE'S MOTION FOR TURNOVER OF OVERPAYMENT TO CREDITOR
       AND IMPOSITION OF SANCTIONS AND CERTIFICATE OF SERVICE OF COURT
                        GENERATED NOTICE OF HEARING

    Robin R. Weiner, Chapter 13 Trustee in the above-referenced bankruptcy case ("Trustee"), and files her
Motion for Turnover of Overpayment to Creditor and Imposition of Sanctions and Certificate of Service of
Court Generated Notice of Hearing.
    The Trustee respectfully moves this Court for an Order for Turnover of Overpayment to THE COURTS
OF INVERRARY CONDO ASSOC (Court Claim #8) ("Creditor"), and Imposition of Sanctions and states
as follows:

   1. The Debtor filed a voluntary petition on October 25, 2017.

   2. A payment in the amount of $778.14 was inadvertently disbursed to Creditor pursuant to the
      Confirmed Chapter 13 plan.

   3. The overpayment was revealed during a routine internal audit.

   4. Immediately upon knowledge of the overpayment, the Trustee requested, by letter, Creditor return
      the overpayment to the Trustee.

   5. To date, Creditor has failed to respond to and comply with the Trustee's request for return of the
      overpayment.

   6. Creditor is not entitled to the overpayment pursuant to the confirmed plan.

   7. Creditor would enjoy a windfall if not required to turnover the overpayment to the Trustee.

   8. Sanctions should be imposed against Creditor for Creditor's willful failure to comply with the
      Trustee's request, in violation of the mandatory turnover provision of 11 U.S.C. Section 542(a).
                    Case 17-22861-RBR       Doc 136     Filed 01/28/19    Page 2 of 2
                                                                         TRUSTEE'S MOTION FOR TURNOVER
                                                                              CASE NO.: 17-22861-BKC-RBR

    WHEREFORE the Trustee respectfully requests this Honorable Court enter an Order for Turnover of
the Overpayment by a date certain, for Imposition of Sanctions against Creditor, and for such other and
further relief as the Court deems just and proper.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion for
Turnover of Overpayment to Creditor and Imposition of Sanctions and Certificate of Service of Court
Generated Notice of Hearing was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the
parties listed on the attached service list this 1st day of January, 1900.

                                                                /s/ Robin R. Weiner
                                                            _____________________________________
                                                                ROBIN R. WEINER, ESQUIRE
                                                                STANDING CHAPTER 13 TRUSTEE
                                                                P.O. BOX 559007
                                                                FORT LAUDERDALE, FL 33355-9007
                                                                TELEPHONE: 954-382-2001
                                                                FLORIDA BAR NO.: 861154


                                            SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RODNERT JEAN BAPTISTE
POB 26958
TAMARAC, FL 33320

ATTORNEY FOR DEBTOR
CHRISTIAN PAUL LARRIVIERRE, ESQUIRE
LAW OFFICE OF CHRISTIAN PAUL LARIVIERRE, P.A
4340 SHERDIAN STREET SUITE 102
HOLLYWOOD, FL 33021

CREDITOR
THE COURTS OF INVERRARY CONDO ASSOC
C/O ELAINE M. GATSOS, ESQUIRE
5541 N UNIVERSITY DRIVE, SUITE 102
CORAL SPRINGS, FL 33067

THE COURTS OF INVERRARY CONDOMINIUM ASSN
8010 N. UNIVERSITY DR.
TAMARAC, FL 33321
